Per Curiam.

The only point raised by the appellant requiring attention relates to the alleged irregularity in the form of the ' *781judgment rendered below. This being an action brought to recover a chattel, the judgment for the plaintiffs should award to them the possession of the chattel, or the sum fixed as the value thereof in possession cannot be procured. Lang Mun. Ct. Pr. 240. The judgment appealed from was not in the alternative, but it may be modified by providing that plaintiffs recover possession of the chattels in suit, and if delivery thereof cannot be made, then for the sum of eighty-one dollars, the value thereof, with seventeen dollars and fifty cents costs, and as so modified the judgment should be affirmed, without costs. Wolf v. Farley, 40 N. Y. St. Repr. 808.
Present: Beekmam, P. J.',- Giegerich and O’Gorham, JJ.
Judgment modified, and as modified affirmed, without costs.